Title: From Thomas Jefferson to Francis Willis, 23 July 1766
From: Jefferson, Thomas
To: Willis, Francis


                    
                        Dear Willis
                        Wmsburgh July 23. 1766.
                    
                    I am at length arrived here, after a long, but agreeable trip along the continent as far as New York; which however was less agreeable for want of a companion, whose equal curiosity might have kept one in countenance in rambling over the different places which lie on the road. This I expected from you, and wrote to you upon that subject early in the spring; and nothing could equal my vexation at finding you had taken the same trip a few weeks before me; without giving me previous notice; but when I learned in Philadelphia the importance of the business you went on, it cooperated with a secret partiality with which I judge of all your actions in exculpating a step which had given me such discontent. I wrote up the country a few days ago for my horses, which I shall expect from the 29’th of this month till the 8’th of the next. Between these two days I think they will certainly be here. I shall go to Colo. Moore’s tomorrow where I propose to stay with J. Walker till their arrival and from thence I shall come immediately to Gloucester. Make my compliments to Warner Lewis, and, if you should see him, to Jack Page, and acquaint them with the near prospect I have of being happy in their company. I have many things to say to you but as I shall see you soon, I will not trust them to black and white; in the mean time be assured that I am Dr. Willis Your friend and servt.,
                    
                        Th: Jefferson
                    
                    
                        P. S. My compliments to Mr. and Mrs. Willis and the family.
                    
                